Citation Nr: 1234564	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-20 642	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises at the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of service-connected disability compensation in the calculated amount of $5,870.60.




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1984 to May 1991 and from April 1995 to December 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 decision of the Committee on Waivers and Compromises (Committee/COWA) at the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The overpayment of compensation benefits to the Veteran at issue was not the result of conduct on his part that amounted to "fraud," "misrepresentation of a material fact," or "bad faith."

2.  Nevertheless, he was solely at fault in the creation of this overpayment amounting to $5,870.60 due to his acceptance of VA benefits exceeding the 10 percent rate while incarcerated for a felony.

3.  A recovery of this overpayment would not result in undue hardship to him or tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10-percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.

4.  A failure by him to make restitution would result in unfair gain to him because he received monetary benefits to which he knew he had no entitlement.

5.  His incarceration stemming from the felony conviction is not shown to be illegal or overturned on appeal.

6.  Thus, a recovery of the overpayment of VA compensation benefits would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria are not met for waiver of the recovery of the overpayment of VA compensation benefits in the amount of $5,870.60.  38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist claimants in substantiating claims for VA benefits, upon receipt of a complete or substantially complete application.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims, including apprising them of their and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is inapplicable to cases involving waivers of recovery of overpayments, noting that the statute at issue in such cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  See also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA provisions are inapplicable to waiver of indebtedness claims).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.


Nevertheless, suffice to say the Veteran was duly apprised of the reasons for the overpayment, and resultant debt to VA, and given opportunity to present evidence and argument as to why he should not be responsible for restitution or repayment of the overage.  This occurred both in the notice of the decision, itself, and in the statement of the case (SOC) provided in April 2010 and supplemental SOC (SSOC) since provided in June 2010.  Hence, he has had opportunity to be heard on this matter.

II.  Entitlement to Waiver of the Overpayment

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2011).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor against VA fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2011). 

The Veteran has appealed the denial of a waiver of recovery of the debt of $5,870.60 due to overpayment of VA compensation benefits.  The debt at issue stems from his incarceration for a felony for more than 60 days that, by operation of 38 U.S.C.A. § 5313, requires VA to reduce his compensation benefit payments to the 10-percent level. 

In requesting forgiveness of this debt, he does not contest its validity.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed and decided before the issue of entitlement to waiver of the debt can be considered.)  Rather, he asserts that he is not at fault in the creation of this debt, and that collection of it would result in undue hardship to him.  He has repeatedly argued that he notified VA of his change of address as a result of his incarceration, and that, because of VA's failure to recognize his new address, he did not receive notice of the debt and, therefore, is not at fault in creating the resultant overpayment.

In June 2009, he was notified that his service-connected disability benefits would be reduced on account of his incarceration for a felony conviction.  He was notified that he had 60 days to submit evidence contesting the reduction.  In August 2009, after he had failed to submit any evidence contesting the reduction, the RO reduced his benefits effective October 22, 2008.

In September 2009, he was notified of the resultant debt from having received disability payments at a higher level than permitted by statute and regulation during his incarceration, also informed that his monthly check consequently would be stopped in December 2009.  In December 2009, in response, he submitted a statement indicating he understood why his payments were reduced, but that he did not understand why his checks were stopped.  This statement was construed as a claim for waiver of overpayment of the debt in the amount of $5,870.60.

In March 2010, his request for waiver of recovery of this indebtedness was denied, as unjust enrichment was found, hardship and future hardship not shown.  It was determined that his fault in the creation of the debt was significant in his failure to promptly notify VA of his incarceration.  It was also determined that he claimed he notified VA of his change of address in July 2008, but that he was not incarcerated until August 2008, and that there is no indication his mail was returned as undeliverable.  There is a "presumption of [administrative] regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this presumption, and this cannot consist solely of the Veteran contending he did not receive the mailing.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Kyhn v. Shinseki, 23 Vet. App. 335 (2010); Johnson v. Shinseki, 23 Vet. App. 344 (2010); and Sthele v. Principi, 19 Vet. App. 11 (2004).

In his April 2010 Notice of Disagreement (NOD), the Veteran stated that VA made a mistake and did not update his mailing address when he was incarcerated.  In his Substantive Appeal (on VA Form 9) received in May 2010, he again recounted the numerous times he attempted to inform VA of his change of address and that repayment of the debt would create a financial hardship because he is required to pay for a storage facility for his belongings, while also helping his girlfriend.


But based on the evidence of record, the Board finds against the claim.  His actions (or inactions) created this debt.  Although he has maintained that he notified VA of his incarceration and change of address, his statements indicate he clearly knew that he could not receive the same amount of monthly VA compensation benefits while incarcerated.  Certainly then, it was incumbent upon him not to use the overage in payments he received, since not authorized or justified.

The Board also has considered his statements that he timely notified VA of his incarceration, change of address, and resultant financial hardship.  Nevertheless, the Board finds that,, as between the two parties, him and VA, the fault for the creation of the indebtedness is on him.  He acknowledged that he was aware his disability compensation would be reduced due to his incarceration, thereby admitting he received notice of at least the reduction.  However, despite this, he continued to accept payments after receiving that notice and to use those payments in any manner he saw fit.  To that end, he failed to stop the automatic deposit into his account and, resultantly, continued to accept the VA compensation benefits at the higher level, as if he was so entitled.

Moreover, his argument that he notified VA as to his change of address due to his incarceration is without merit.  There is no record of any communication from him to VA as concerning his incarceration until after his direct deposits were stopped.  In fact, VA was notified about his incarceration for the felony conviction in June 2009, not by him personally, rather, by the Records Supervisor of his penal institution.

In regards to whether collection of the debt would defeat the purpose of the benefit, it would not.  The Veteran clearly received benefits during his incarceration to which he was not entitled, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled and, by all indications, readily acknowledges that he knowingly was not.  There is no indication that his reliance on these payments at a higher than permitted level resulted in relinquishment of another valuable right.

The Board has considered whether he would be subjected to undue hardship if the debt were recovered.  In February 2010, he completed a Financial Status Report (FSR).  It showed no total monthly income, $125 in the bank, and expenses of $88.80 and $18.23, totaling $107.14, for a storage unit and USAA PC Premium.  "Financial hardship", however, is primarily intended to mean that he would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  Additionally, he has not provided any evidence that he has been unable to obtain employment, despite efforts.  Therefore, based on the reported income and expenses, recoupment of this debt would not cause him undue financial hardship - especially if a repayment plan can be created that would allow him to repay this debt over time, rather than all at once, to help alleviate the financial strain.

So, ultimately, in viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs the positive evidence and that the facts of this case demonstrate that waiver of recovery of the overpayment is not against equity and good conscience.  Accordingly, waiver of recovery of the overpayment is denied.


ORDER

Waiver of recovery of the overpayment of VA disability benefits of $5,870.60 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


